Case: 1:20-cv-00015-GHD-DAS Doc #: 20 Filed: 03/16/21 1 of 1 PagelD #: 267

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT GF MISSISSIPPI

ABERDEEN DIVISION
CHARLES NANCE PLAINTIFF
v. No. 1:20CV15-GHD-DAS
JAMES T, KITCHENS, ET AL. DEFENDANTS

ORDER DENYING PLAINTIFE’S MOTION [17]
FOR DEFAULT JUDGMENT

This matter comes before the court on the plaintiff's motion [17] for default judgment. All
defendants who have been served with process have answered and joined the issues in this case.
“Because of the seriousness of a default judgment, and although the standard of review is abuse of
discretion, even a slight abuse of discretion may justify reversal.” CJC Holdings, Inc. v. Wright &
Lato, Inc., 979 F.2d 60, 63 n. 1 (5" Cir.1992). (quotations omitted), See also United States v. One
Parcel of Real Property, 763 F.2d 181, 183 (5" Cir.1985). Furthermore, federal courts should not be
agnostic with respect to the entry of default judgments, which are “generally disfavored in the law”
and thus “should not be granted on the claim, without more, that the defendant had failed to meet a
procedural time requirement.” Mason & Hanger-Silas Mason Co. v. Metal Trades Council, 726 F.2d
166, 168 (5" Cir.1984). Thus, “where there are no intervening equities any doubt should, as a general
proposition, be resolved in favor of the movant to the end of securing a trial upon the merits.” Gen.
Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921 (5" Cr.1960). As all served defendants

have answered in this case, the instant motion [17] for default judgment is DENIED.

SO ORDERED, this, the day of March, 2021,

SENIOR “UNITED STATES DISTRICT JUDGE

  
